Order entered January 24, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01325-CR

                             RONNIE JOE WILLIAMS, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 439th Judicial District Court
                                  Rockwall County, Texas
                             Trial Court Cause No. 2-18-0309

                                             ORDER
       Before the Court is retained counsel Lara Bracamonte Davila’s January 21, 2020 motion

to appoint counsel. In the motion, Ms. Davila states that although appellant initially retained her

to represent him at trial, he has been unable to pay his trial fees in full and is not able to afford

retained counsel for his appeal. Ms. Davila asks for a finding of indigency and that she be

appointed counsel for appellant’s appeal.

       We GRANT the motion to the extent we ORDER the trial court to conduct a hearing to

determine whether appellant is indigent and entitled to court-appointed counsel in this appeal. If

the trial court finds that appellant is entitled to court-appointed counsel, we ORDER the trial

court to appoint an attorney to represent appellant in the appeal. If the trial court finds that

appellant is not entitled to court-appointed counsel, the trial court shall determine whether
appellant will retain other counsel to represent him in the appeal and, if so, the name, State Bar

number, and contact information for retained counsel.

        We ORDER the trial court to transmit a record of the hearing, including findings of fact,

any orders, and any supporting documentation, to this Court within THIRTY DAYS of the date

of this order.

        We DIRECT the Clerk to send copies of this order to the Honorable David Rakow,

Presiding Judge, 439th Judicial District Court; Lara Bracamonte Davila, and the Rockwall

County District Attorney’s Office.

        We ABATE the appeal to allow the trial court to comply with the order. The appeal will

be reinstated thirty days from the date of this order or when the findings are received, whichever

is earlier.




                                                    /s/     ROBERT D. BURNS, III
                                                            CHIEF JUSTICE